                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF MINNESOTA


    Pete E. Dutton,                                    Case No. 16-cv-0668 (WMW/LIB)

                                  Plaintiff,
                                                ORDER ADOPTING REPORT AND
           v.                                   RECOMMENDATION

    St. Louis County, et al.,

                                  Defendants.


          This matter is before the Court on the July 13, 2018 Report and Recommendation

(R&R) of United States Magistrate Judge Leo I. Brisbois, (Dkt. 96), which recommends

granting Defendant Nurse Martinson’s motion for partial summary judgment and

dismissing the remainder of Plaintiff Pete E. Dutton’s complaint with prejudice.

          In this lawsuit, Dutton makes three claims against Nurse Martinson: deliberate

indifference to his medical needs, in violation of the Fourteenth Amendment to the United

States Constitution (Count 1); medical malpractice by failing to have him transported to a

hospital for medical treatment (Count 3); and negligence, also arising from the delay in

transporting him to a medical facility (Count 4).1 Because of the delay, Dutton alleges, he

experienced severe pain and suffered postoperative complications from surgery to treat a

perforated gastric ulcer.




1
       The Court dismissed all of the claims asserted against the other defendants,
including Count 2 of the complaint, on June 25, 2018, pursuant to a stipulation of dismissal
filed by the parties. Thus, the three claims against Nurse Martinson are the only claims
remaining in this case.
       Dutton filed a timely objection to the R&R, (Dkt. 97), and Nurse Martinson filed a

timely response, (Dkt. 98). For the reasons addressed below, the Court overrules Dutton’s

objection, adopts the July 13, 2018 R&R, grants Nurse Martinson’s motion for summary

judgment as to Count 1 of Dutton’s complaint and dismisses the remainder of Dutton’s

complaint with prejudice. The Court addresses each recommendation in turn.

                                               A.

       Dutton does not object to the recommendation that the Court dismiss with prejudice

his medical malpractice and negligence claims, Counts 3 and 4 respectively. In the absence

of objections, a district court reviews an R&R for clear error. See Fed. R. Civ. P. 72(b)

advisory committee’s note to 1983 amendment (“When no timely objection is filed, the

court need only satisfy itself that there is no clear error on the face of the record in order to

accept the recommendation.”); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per

curiam).

       Under Minnesota law, a party alleging medical malpractice or negligence

committed by a healthcare provider ordinarily must furnish an affidavit of expert disclosure.

Minn. Stat. § 145.682, subds. 2, 4. Failure to do so results in mandatory dismissal. Id.,

subd. 6(b). This requirement does not apply, however, if the alleged negligent acts are

within “the general knowledge and experience of lay persons.” Tousignant v. St. Louis

Cty., 615 N.W.2d 53, 58 (Minn. 2000) (internal quotation marks omitted). The R&R

concludes that Dutton is required to comply with Minn. Stat. § 145.682 because the alleged

negligence does not meet the statutory exception to the expert-review requirement. As

Dutton did not submit an affidavit of expert disclosure, the R&R correctly concludes that


                                               2
Counts 3 and 4 of Dutton’s complaint are subject to mandatory dismissal. Finding no clear

error as to the R&R’s recommendation to dismiss with prejudice Counts 3 and 4 of

Dutton’s complaint, the Court adopts this aspect of the R&R.

                                            B.

       Dutton objects to the recommendation that this Court grant Nurse Martinson’s

motion for summary judgment on Dutton’s claim of deliberate indifference to his medical

needs (Count 1). When a party files and serves specific objections to a magistrate judge’s

proposed findings and recommendations, the district court reviews de novo those portions

of the R&R to which an objection is made. 28 U.S.C. § 636(b)(1). The district court “may

accept, reject, or modify, in whole or in part, the findings or recommendations made by the

magistrate judge.” Id.; accord Fed. R. Civ. P. 72(b)(3); LR 72.2(b)(3).

       Summary judgment is appropriate when “there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(a). Dutton challenges the R&R’s conclusion that that the delay in receiving medical

treatment and the resulting pain that Dutton experienced were insufficient as a matter of

law to state a deliberate-indifference claim.      Dutton also maintains that the R&R

erroneously concludes that he failed to raise a genuine issue of material fact as to two

matters:   Nurse Martinson’s subjective state of mind and whether the delay caused

postoperative complications.

       To prove a claim of deliberate indifference to an inmate’s medical needs, a plaintiff

must establish that the defendant knew of and deliberately disregarded an objectively

serious medical need. Popoalii v. Corr. Med. Servs., 512 F.3d 488, 499 (8th Cir. 2008).


                                             3
Deliberate indifference is “more blameworthy than negligence,” but deliberate indifference

is not as blameworthy as “purposefully causing or knowingly bringing about a substantial

risk of serious harm.” Schaub v. VonWald, 638 F.3d 905, 914-15 (8th Cir. 2011) (internal

quotation marks omitted). Both the deprivation of medical care and grossly incompetent

medical care can be independent grounds for a deliberate-indifference claim. Langford v.

Norris, 614 F.3d 445, 460 (8th Cir. 2010). But, without more, neither a healthcare

provider’s negligence, nor a patient’s disagreement with treatment decisions rises to a

constitutional violation. Jenkins v. Cty. of Hennepin, 557 F.3d 628, 632 (8th Cir. 2009);

Jones v. Minn. Dep’t of Corrs., 512 F.3d 478, 482 (8th Cir. 2008).

      Here, even when assuming, without deciding, that the existence of Dutton’s

objectively serious medical need has been proved, the Court concludes that there is no

evidence that Nurse Martinson knew of Dutton’s medical need and acted in deliberate

indifference to it. Dutton alleges that Nurse Martinson deliberately delayed Dutton’s

transportation to the hospital, which exacerbated Dutton’s pain and caused him to

experience postoperative complications. But even when viewed in the light most favorable

to Dutton, his allegations are legally insufficient to avoid summary judgment. The record

reflects that Nurse Martinson’s treatment of Dutton was consistent with her duty of care

and with St. Louis County Jail’s procedures. Because Dutton has not raised a genuine issue

of material fact as to Nurse Martinson’s knowledge of and deliberate indifference to

Dutton’s medical need, the Court overrules this objection.




                                            4
      Based on the R&R, the foregoing analysis and all the files, records and proceedings

herein, IT IS HEREBY ORDERED:

      1.    Plaintiff Pete E. Dutton’s objections, (Dkt. 97), are OVERRULED;

      2.    The July 13, 2018, R&R, (Dkt. 96), is ADOPTED;

      3.    Counts 3 and 4 of Dutton’s complaint are DISMISSED with prejudice; and

      4.    Defendant Nurse Elizabeth Martinson’s motion for partial summary

judgment as to Count 1 of Dutton’s complaint, (Dkt. 54), is GRANTED.

      LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: October 3, 2018                                s/Wilhelmina M. Wright
                                                      Wilhelmina M. Wright
                                                      United States District Judge




                                           5
